Title: To Benjamin Franklin from Le Maire, 3 October 1778
From: Le Maire de Gimel, Jacques
To: Franklin, Benjamin


Monsieur
Nantes le 3. Octobre 1778
Suivant les conditions que Mr. gruel a fait de son Navire sont arretées, je vous en ai envoyé cidevant copie, je vous enverrai par le courrier de mardi le Marché. J’ai enfin décidé M. L’ée a prendre ce parti, c’est à mon avis le plus sur moyen de reussir a faire parvenir tous les objets en Virginie que le gouvernement a demandés.
J’ai recours a vous, Monsieur, pour vous prier de me faire toucher les six cent livres que je vous ai demandés par ma derniére. M. L’ée ne veut nullement m’en Envoyer, d’aignez je vous prie ne point me les refuser, car je ne sais plus ou donner de la tête; Rapelez vous, Monsieur, je vous prie, lorsque je pris vos ordres a Passy en partant pour Nantes, vous m’offrites généreusement vos Services au defaut de M. L’ée; voila deux mois que suis ici a suivre les ordres que le gouvernement de Virginie m’a donnés et n’ai touché le sou de qui que ce soit. Je dois et ne puis payer, d’aignez je vous suplie, m’honorer d’un mot de reponse. J’ai L’honneur d’Etre avec un profond Respect Monsieur Votre très humble et très obeissant serviteur
Le Maire
 
Endorsed: Lemaire Nantes 3 octobre 1778.
